                     UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION

VERNA ROBINSON,                             JUDGMENT IN A CIVIL CASE
TERRYNCE ROBINSON,

      Plaintiffs,

vs.


STONE, HIGGS & DREXLER, P.C.,               CASE NO: 19-1125-STA-jay

      Defendant.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.

IT IS SO ORDERED AND ADJUDGED that in accordance with the Notice
of Voluntary Dismissal entered on July 24, 2019, this cause is
hereby DISMISSED with prejudice.




                                            APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 7/30/2019                      THOMAS M. GOULD
                                     Clerk of Court

                                            s/Maurice B. BRYSON
                                     (By)    Deputy Clerk
